Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This office action is a response to applicant’s communication submitted September 20, 2021, wherein claim 16 is amended and claims 26-30 and 33 are canceled.  This application is a continuation of US application 15/706604, now abandoned, filed September 15, 2017, which is a continuation of US application 14/631760, now abandoned, filed February 25, 2015, which is a continuation of US application 12/831131, now abandoned, filed July 6, 2010, which claims benefit of provisional applications 61/355025, filed June 15, 2010, and 61/223294, filed July 6, 2009, and is a continuation in part of US application 12/267602, now abandoned, filed November 9, 2008, which claims benefit of provisional applications 61/196046, filed October 14, 2008, 61/008407, filed December 20, 2007, and 61/002705, filed November 9, 2007.
Claims 16-25, 31, and 32 are pending in this application.
Claims 16-25, 31, and 32 as amended are examined on the merits herein.

Priority
Parent application 12/267602, of which this application is a continuation in part, as well as provisional applications 61/223294, 61/196046, 61/008407, and 61/002705, fail to provide written description of the claims as currently pending, as these applications do not describe an effect of the bacterial zwitterionic polysaccharide on the percentage of Foxp3+ T-cells.  Therefore the effective filing date of instant claims 16-33 is the filing date of provisional application 61/355025, filed June 15, 2010.
While Applicant’s remarks submitted September 20, 2021 indicate disagreement with this assessment, no specific reasons are given for said disagreement.  Therefore the claims will continue to be treated as having an effective filing date of June 15, 2010.

Withdrawn Rejections
Applicant’s amendment, submitted September 20, 2021, with respect to the rejection of instant claims 16-21, 24, 25, 28-31, and 33 under 35 USC 102(b) for being anticipated by Wang et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the polysaccharide be orally administered.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 20, 2021, with respect to the rejection of instant claims 16-21 and 23-33 under 35 USC 103(a) for being obvious over Wang et al. in view of Head et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the polysaccharide be orally administered.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 20, 2021, with respect to the rejection of instant claim 22 under 35 USC 103(a) for being obvious over Wang et al. in view of Head et al. in view of Tzianabos et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the polysaccharide be orally administered.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 20, 2021, with respect to the rejection of instant claims 16, 18, and 19-21 for claiming the same invention as claims 1-4 of US application 16/151793, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require a step of measuring expression of IL-10, FoxP, and/or IL-17.  Therefore the rejection is withdrawn.

Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-21, 23-25, 31, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (PCT international publication WO02/45708, reference of record in previous action) in view of Head et al. (Reference of record in previous action) in view of Mazmanian et al. (NPL reference 395 included with PTO-1449 submitted December 8, 2020) in view of Li et al. (Reference of record in previous action)
The claimed invention is directed to a method comprising administering a zwitterionic bacterial polysaccharide to a subject having an imbalanced Th1 or Th17 cell profile, wherein the subject either does not have colitis and is prevented from developing colitis, or the subject does have colitis, which is reduced by the treatment.  Base claim 16 further specifies a step a) of identifying a subject in need having an imbalance of a T-helper 1 and/or T-helper 17 cell profile, a step b) comprising orally or rectally administering to the subject a zwitterionic bacterial polysaccharide, wherein the polysaccharide increases the percentage of Foxp3+ T-cells in the mesenteric lymph nodes and/or intestinal compartment of the subject, and a step c) comprising measuring IL-10, Foxp3, and/or IL-17 in the mesenteric lymph nodes and/or intestinal compartment before and/or after administering the pharmaceutical composition to the subject.  Of these steps, step a) contains no specific limitation as to how “identifying” is carried out.  Therefore it is given its broadest reasonable interpretation which 
Dependent claims 17-19 further define the subject as either having or not having colitis at the time of treatment.  Dependent claims 20-22 define the identity of the specific polysaccharide being administered.  Dependent claims 23, 24, 31, and 32 identify particular characteristics of the composition being administered and the schedule of administration.  Dependent claim 25 defines the condition being prevented or treated as ulcerative colitis.
Wang et al. discloses that certain zwitterionic polysaccharides alter immune cell function by inducing cytokines such as IL-10 and activating immune cells such as T-cells. (p. 2 lines 27-32) In a preferred embodiment the zwitterionic polysaccharide is PS A2 of ZB fragilis. (p. 4 lines 1-6) The reference further discloses a pharmaceutical composition for activating immune cells comprising this polysaccharide and a pharmaceutically acceptable carrier. (p. 5 lines 5-8) Wang et al. further discloses a method of treating or preventing Th1-responsive disorders including inflammatory bowel disease. (p. 6 line 27 – p. 7 line 7) Since inflammatory bowel disease is responsive to changes in Th1 cells, a subject suffering therefrom is considered to have an imbalanced Th1 profile.  Besides the specific B. fragilis A2 polysaccharide other zwitterionic bacterial polysaccharides can be used as well. (p. 16 lines 1-6) The dose of the polysaccharide administered can vary between 500 nanograms and 500 micrograms per kilogram of subject body weight, and can be determined with routine experimentation. (p. 37 line 30 – p. 38 line 7) Dosing intervals and duration of administration can also be determined by routine experimentation. (p. 38 lines 23-25) The polymer can be administered by various routes including parenteral routes as a preferred embodiment. (p. 40 lines 25-32) Effects of the polysaccharide include inducing IL-10 secretion, (p. 32 line 31 – p. 33 line 13) which is useful for treating conditions including inflammatory bowel disease.  The polymers stimulate host T-cells, (p. 35 lines 3-7) and treat Th1-specific 
Wang et al. does not specifically disclose a method wherein the condition being treated is ulcerative colitis.  However, Head et al. discloses that ulcerative colitis is one of the two most common forms of inflammatory bowel disease. (p. 247 left column last paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the polysaccharides described by Wang et al. to a subject suffering from ulcerative colitis.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Wang et al. discloses treatment of inflammatory bowel disease generally, of which UC is a common subtype.  Such a disclosure would constitute a suggestion to apply the general teaching to specific patient populations disclosed in the art.
Wang et al. further does not specifically disclose a step of enterally, for example orally, administering the composition to a subject.  However, Mazmanian et al. discloses that the effect of B. fragilis PSA exerts its immunomodulatory properties when administered orally. (p. 110 left column last paragraph – right column second paragraph)
Furthermore Li et al. discloses that while administration of recombinant IL-10 has produced promising results in animal models of colitis, human trials of systemic injection of IL-10 were less effective. (p. 621 left column last paragraph – right column third paragraph) Systemic administration of IL-10 is seen to produce side effects and immunostimulation. (p. 621 right column last paragraph) The pharmacokinetics of IL-10 are also described as possible inadequate for action at the specific site of intestinal inflammation.  Li et al. further discloses that administration of bacteria secreting IL-10 has 
Based on these secondary references, one of ordinary skill in the art at the time of the invention would have found it to be obvious to improve the process described by Wang et al. by orally or rectally administering the polysaccharide rather than administering it parenterally.  Specifically, Wang et al. discloses a prior art process that differs from the claimed invention in that the route of administration is parenteral rather than oral.  Furthermore Li et al. discloses that systemic delivery of IL-10 has been found to be difficult and problematic as a therapy for inflammatory bowel disease and that local delivery by oral or rectal administration is expected to constitute an improvement.  Finally, Mazmanian et al. discloses that B. fragilis PSA is effective when delivered orally, thereby indicating a likelihood of success in modifying the treatment described by Wang et al. to include oral administration.  Furthermore while Wang et al. discloses parenteral administration as preferred, the reference also generically discloses that any route of administration can be used.
With respect to the specific dosages and durations of administration described in instant claims 23, 31, and 32, one of ordinary skill in the art would have been able to determine the optimal dosage and duration to treat a particular disease with a particular polysaccharide, in view of the statement by Wang that such experimentation can be determined by routine experimentation.
With respect to the step of measuring expression of IL-10 recited in claim 27, one of ordinary skill in the art would have found it to be obvious to measure the level of this molecule in view of the disclosure that the polysaccharide functions in part by inducing IL-10, in order to monitor the progress of the therapy.  This suggestion is further supported by the discussion by Li et al. of the role of IL-10 as an active agent in the treatment of inflammatory bowel disease.
prima facie obvious.  Because Applicant’s amendment necessitated this new ground of rejection, the rejection is made FINAL.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. in view of Head et al. in view of Mazmanian et al. in view of Li et al., as applied to claims 16-21, 23-25, 31, and 32 above, and further in view of Tzianabos et al. (Infection and Immunity 1994, reference of record in previous action)
The disclosures of Wang et al., Head et al., Mazmanian et al., and Li et al. are discussed above.  Wang et al. further describes protection from abscess formation as one of the beneficial effects of the disclosed polysaccharides. (p. lines 8-11)  Wang et al. in view of Head et al. in view of Mazmanian et al. in view of Li et al. does not disclose a method wherein the polysaccharide is PS B from B. fragilis.
Tzianabos et al. discloses that both PSA and PSB are zwitterionic polysaccharides of B. fragilis. (p. 4881 right column first paragraph, p. 4882 figure 1) Both of these polysaccharides were tested for their ability to protect against intra-abdominal abscess formation, (p. 4883 left column second paragraph) and seen to have a protective effect. (p. 4883 right column second paragraph) Chemical modification of polysaccharides indicated that this protective effect was associated with the presence of oppositely charged chemical moieties on the polysaccharides. (p. 4884 right column second paragraph – p. 4885 left column first paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use other zwitterionic polysaccharides such as B. fragilis PSB in the method described by Wang et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Tzianabos et al. discloses that this other polysaccharide has the same chemical features and biological activity as PS A1.
prima facie obvious.  Because Applicant’s amendment necessitated this new ground of rejection, the rejection is made FINAL.

Response to Arguments
Applicant’s arguments, submitted September 20, 2021, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Specifically, Applicant argues that Wang et al. discloses parenteral administration as a preferred embodiment, and that Li et al. discloses that results from systemic administration of IL-10 have been poor.  Applicant then contrasts this disclosure with that of the present application, stating that Li et al. discloses as a preferred embodiment ex vivo transduction of isolated T-cells to locally produce IL-10 at sites of inflammation followed by administration to a subject, while the presently claimed method involves in vivo expansion of Treg cells by administration of a polysaccharide.  However, this argument overlooks the fact that the method described by Wang et al. functions by activating immune cells such as T-cells and by stimulating production of cytokines such as IL-10.  The reason given by Li et al. for using this approach is the need to locally administer IL-10 to the intestine combined with the inability of IL-10 to survive passage through the stomach.  In view of the disclosure of Mazmanian et al., it would be clear to one of ordinary skill in the art that the same effect of activating T-cells and stimulating IL-10 production in vivo is achieved by administration of a bacterial polysaccharide, which unlike recombinant IL-10, can be effective when administered orally.  Thus the combined disclosures of the cited references would have led one of ordinary skill in the art to oral administration of the polysaccharide described by Wang et al.
Applicant further argues that the expansion of Foxp3+ Treg cells described in the specification is a surprising and unexpected result of the present invention compared to the art.  However, as of the effective filing date of the present claims, (June 15, 2010) it was already known in the art that B. fragilis B. fragilis impacts FoxP3+ Treg cells.  PCT publication WO2009/149149 (also included with PTO-1449) discloses similar results.  While these references do not disclose administration of an isolated polysaccharide, the results comparing wt and PSA deficient B. fragilis are sufficient to demonstrate to one skilled in the art that this specific polysaccharide affects FoxP3+ Treg cells.  Therefore Applicant’s findings are not unexpected.
For these reasons the rejections are considered to be proper and maintained.

Conclusion
No claims are allowed in this action.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	9/28/2021